Mr. Justice Paxson,
filed the following concurring opinion : I concur in this judgment, though not for the reasons given by my brother Gordon.
I am of opinion that the Act of May 9th, 1871, P. L. 639, is constitutional, though the effect of it be to put the damages upon the county. That it does put the damages upon the county was conceded by the Court below, and by the counsel on both sides. It was upon this ground alone that the constitutionality of the Act was assailed; the allegation being that the title of the Act did not give notice to the taxpayers of the county that the county, and not the boroughs, would be hereafter liable for the damages arising from the opening of streets in said boroughs.
The title of said Act refers to “streets in the several boroughs of Montgomery county.” I think this title affects the taxpayers of the county with notice of any legislation concerning those streets, whether it relates to the assessment of damages or otherwise. In this respect the case differs essentially from that of the Road in the Borough of Phcenixville,'reported in the Legal Intelligbncer of July 31st, 1885, page 313.
The opinion of the Court concedes the Act of May 9th, 1871, to be unconstitutional if it puts the damages on the county, but holds that such is not the effect of the Act. Said Act provides that “ damages to the owners of land injured thereby shall be assessed as provided under the general road laws of the Commonwealth.”
The general road law provides (Act of 1836) that the damages, when assessed, shall be paid by the county treasurer out of the county stock.
It will thus' be seen that I have reached the same result as the majority of the Court, but by a radically different route.
Justice Green concurs with me in this view.